Citation Nr: 0907000	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar degenerative disc disease at L5-S1 with chronic 
lumbar stain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 rating decision of the 
Detroit, Michigan regional office (RO) of the Department of 
Veterans Affairs (VA) which continued the Veteran's 40 
percent back disability rating.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a November 2008 Travel Board hearing.  A 
transcript of that hearing has been associated with the 
claims folder.

At the November 2008 Travel Board hearing, and subsequent to 
issuance of the statement of the case (SOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO and VAMC 
consideration.  See 38 C.F.R. § 20.1304 (2008).

The Board, in an August 2002 decision, referred the Veteran's 
pinched neck nerve service-connection claim, including as 
secondary to her service-connected low back disability, and 
her total disability rating based upon individual 
unemployability (TDIU) claim to the RO for further 
development and adjudication.  It does not appear from the 
claims folder that these matters have been addressed.  These 
matters are again referred to the RO for further development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

At her November 2008 Travel Board hearing, the Veteran 
testified that she now experiences a shooting pain down her 
left leg, making it difficult for her to sleep at night.  
This pain as a tingling that runs down into her root, but 
indicated that the numbness begins at her hip and goes all 
the way into her thigh.  The Veteran also reported that her 
back condition had gotten worse, that she now suffered from 
incapacitating episodes and has been prescribed bed rest from 
her doctor.

A May 2006 magnetic resonance imaging (MRI) test revealed 
"probable impingement of bilateral S1 nerve roots."  The 
Veteran complained of radiating left leg pain in her June 
2006 VA neurosurgery consultation.

The Veteran did not report this radiating left leg pain 
during her November 2006 VA orthopedic examination, and 
physical examination revealed no evidence of any neurological 
deficiency in her lower extremities.  No opinion as to the 
purported left leg radiculopathy was provided.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Given the Veteran's November 2008 Travel Board 
testimony and her June 2006 VA neurosurgery consultation, the 
Board finds that a new examination is warranted.  

In addition, the Veteran described attending VA physical 
therapy for her back condition as well as being given an 
electrode machine to assist in managing her back pain.  These 
treatment records are not contained in the claims folder.  VA 
has a duty to obtain records of the reported treatment.  
Massey v. Brown, 7 Vet. App. 204 (1994).   These records are 
relevant to the claims, and as they are adequately 
identified, VA has an obligation to obtain them.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
treatment records regarding the Veteran's 
treatment for her back condition, 
including any physical therapy and/or 
orthopedic treatment records.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
folder, and the Veteran and her 
representative so notified in writing.

2.  Following the completion of the 
development listed above, the RO/AMC 
should schedule the Veteran for a VA spine 
examination to determine the current 
status of her service-connected lumbar 
degenerative disc disease. The examiner 
should provide an opinion concerning the 
current range of motion, including whether 
there are   objective clinical indications 
of pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination, or flare-ups; these 
determinations should, if possible, be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  If ankylosis of the spine 
is present, the examiner should so state.  
Finally, an opinion as to the length and 
frequency of any incapacitating episodes 
attributable to the Veteran's service-
connected back disability should be 
provided.

The examiner should also indicate whether 
the Veteran suffers from radiculopathy or 
other neurological condition that has been 
caused by her service-connected lumbar 
degenerative disc disease.  The examiner 
should specifically identify any evidence 
of radiculopathy due to the service-
connected disability, to including reflex 
changes, characteristic pain, and muscle 
spasm.  Any sensory or motor impairment in 
the lower extremities due to service-
connected disability should be identified.  
The examiner should provide an opinion 
with respect to any nerves involved as to 
whether there is complete paralysis or 
incomplete paralysis that is mild, 
moderate, moderately severe, or severe.

The rationale for all opinions expressed 
must also be provided.

3.  If the benefits sought on appeal are 
not fully granted, the RO/AMC should issue 
a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.  This readjudication 
should include the question of whether 
separate compensable evaluations for 
radiculopathy are warranted.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

